Citation Nr: 0011928	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-15 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bronchitis and reactive airway disease.

2.  Entitlement to service connection for bronchitis and 
reactive airway disease.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
eczema.  

4.  Entitlement to service connection for acne and 
folliculitis.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for a disorder 
manifested by joint pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from April to 
September 1988 and from January to April 1991.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection for bronchitis was denied by the RO in 
December 1993 on the grounds that the evidence did not show 
that the veteran had bronchitis.  

2.  The additional evidence submitted since the December 1993 
decision of the RO provides new information tending to 
establish the existence of a current bronchial disorder.  

3.  The claim for service connection for bronchitis and 
reactive airway disease is not plausible.  

4.  Service connection for eczema was denied by the RO in 
December 1993 on the grounds that it preexisted service and 
did not become worse during service.  Additionally, there was 
no medical evidence of present disability for which service 
connection could be granted at that time.  

5.  The additional evidence submitted since the December 1993 
decision of the RO does not provide any new information 
tending to establish the current existence of eczema, and, as 
such, is not material to the issue of service connection for 
eczema.  

6.  The claim for service connection for folliculitis and 
acne is not plausible.  

7.  Service connection for PTSD was denied by the RO in 
December 1993 on the basis that in service trauma was not 
demonstrated.

8.  The additional evidence submitted since the December 1993 
decision of the RO does not provide any new information 
tending to establish that the veteran has PTSD or any other 
psychiatric disorder is related to service.  

9.  The claim for service connection for a heart disorder is 
not plausible.  

10.  The claim for service connection for a disorder 
manifested by joint pain is not plausible.  


CONCLUSIONS OF LAW

1.  The evidence received since the December 1993 decision of 
the RO which denied service connection for bronchitis is new 
and material and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim for service connection for bronchitis and 
reactive airway disease is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The evidence received since the December 1993 decision of 
the RO which denied service connection for eczema is not new 
and material and the veteran's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999). 

4.  The claim for service connection for acne and 
folliculitis is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

5.  The evidence received since the December 1993 decision of 
the RO which denied service connection for an acquired 
psychiatric disorder, including PTSD, is not new and material 
and the veteran's claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

6.  The claim for service connection for a heart disorder is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

7.  The claim for service connection for a disorder 
manifested by joint pain is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that in a rating action in 
December 1993 an RO denied the veteran's claim for service 
connection for PTSD, eczema and bronchitis.  PTSD was denied 
on the basis that in service trauma was not demonstrated.  
Eczema was denied on the basis that it preexisted service and 
did not become worse during service.  Bronchitis was denied 
on the basis that it was not found on VA examination.  The 
veteran was notified of that decision, and it was not 
appealed and became final.  38 U.S.C.A. § 7105(c) 
(West 1991).

In order to reopen her claim with regard to those issues, the 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that new 
evidence is not that which is merely cumulative of other 
evidence on the record and material evidence is that which is 
relevant and probative of the issue at hand.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Court has also held 
that in determining whether an appellant has submitted new 
and material evidence, the Board is required to consider all 
evidence submitted since the last, final denial of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The Board is 
cognizant of the decision of the Federal Circuit Court in 
Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998), but that 
decision overruled only the third step of the three step 
process for determining whether a claim should be reopened.  
Both the regulation and Colvin still require that the Board 
determine whether additional evidence submitted by a veteran 
in an attempt to reopen a finally denied claim is first 
"new" and second "material."  Only after having found that 
additional evidence is "new and material," and, thus, 
reopening the claim, does the question of whether the claim 
is well-grounded arise.  Elkins v. West, 12 Vet. App. 209 
(1999).  New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  

To establish that a claim for primary service connection for 
a disability is well-grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(b) (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 1991).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  The threshold question with 
regard to the issue of entitlement to service connection for 
a disability is whether the veteran has presented a well-
grounded claim; that is, one which is plausible.  If she has 
not presented a well-grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1996); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  


Whether New and Material Evidence Has Been
Submitted to Reopen a Claim for Service Connection
For Bronchitis and Reactive Airway Disease

At the time of the December 1993 rating decision which last 
denied service connection for bronchitis, the evidence of 
record consisted of service medical records which showed that 
the veteran had a single episode of acute bronchitis in 
February 1991.  On VA examination in March 1993 she 
complained of shortness of breath at times.  Examination 
revealed that the lung fields were clear to auscultation.  
Breath sounds were very good and there were no wheezing, 
rales or rhonchi.  

The additional evidence received since the December 1993 
decision of the RO consists of a VA examination in December 
1997 which shows that the veteran complained of difficulty 
exercising because of fatigue, shortness of breath and chest 
pain.  Examination revealed that the lungs were clear to 
auscultation and percussion.  Chest x-ray was normal.  
Pulmonary function tests demonstrated mild obstruction.  
Following bronchodilator the airflow improved significantly.  
The diagnosis was bronchial problems best characterized as 
reactive airway disease.  

When the veteran's claim for service connection for 
bronchitis was first denied in 1993, it was primarily because 
she did not establish a current bronchial condition at that 
time.  She has since demonstrated the existence of a 
bronchial disorder and the RO decision now on appeal denied 
service connection for acute bronchitis and reactive airway 
disease on the basis that a chronic condition was not shown 
during service.  Although the RO did not discuss whether new 
and material evidence had been submitted to reopen the 
appellant's claim in its decision of May 1998, it addressed 
the issue of service connection for bronchitis and reactive 
airway disease on a de novo basis.  Since the basis of the 
1993 decision of the RO was that the veteran did not have a 
bronchial disease, evidence showing that she did have such a 
disease is new and material and her claim is reopened.  


Entitlement to Service Connection for
Bronchitis and Reactive Airway Disease

Having found that the veteran's claim for service connection 
for bronchitis and reactive airway disease is reopened, the 
Board turns to the question of whether that claim is well-
grounded.  The veteran has now shown evidence of current 
disability.  Service medical records reveal only an episode 
of acute bronchitis and no bronchial disorder was shown on VA 
examination in March 1993.  However, the veteran is competent 
to report that she had recurrent respiratory symptoms in 
service.  The first two Caluza requirements for a well-
grounded claim for service connection for bronchitis and 
reactive airway disease have been met.  However, the third 
Caluza requirement for a well-grounded claim has not been 
met.  There is no medical opinion linking any current 
respiratory pathology to service.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
bronchitis and reactive airway disease is not well-grounded 
and it must be denied on that basis.  


Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim for
Service Connection For Eczema

Service connection for eczema was originally denied by the RO 
in December 1993 ostensibly on the basis that it preexisted 
service and did not become worse during service.  However, 
the Board notes that eczema was not shown on VA examination 
in March 1993 and, therefore, there was no medical evidence 
of present disability for which service connection could be 
granted at that time.  There was also no medical evidence of 
eczema on VA examination in December 1997.  In the absence of 
evidence of current disability, the Board concludes that the 
veteran has not provided new and material evidence to reopen 
a claim for service connection for eczema in this case.  


Entitlement to Service Connection
For Acne and Folliculitis

On VA examination in December 1997 the veteran was shown to 
have a folliculitis, acne-like rash over her back.  Mild acne 
on the trunk and back was noted on VA examination in March 
1993.  However, service medical records do not reveal any 
evidence of folliculitis or acne and none was shown on the 
separation examination in March 1991.  The veteran is 
competent to state that she had a skin rash and/or other skin 
symptoms in service.  The first two Caluza requirements for a 
well-grounded claim for service connection for acne and 
folliculitis have been met.  However, the third Caluza 
requirement for a well-grounded claim has not been met.  
There is no medical opinion linking acne or folliculitis to 
service.  


Entitlement to Service Connection for
An Acquired Psychiatric Disorder, including PTSD

Entitlement to service connection for PTSD was denied by the 
RO in December 1993 on the basis that in service trauma was 
not demonstrated.  At that time the evidence of record 
consisted of service medical records which showed no evidence 
of a psychiatric disorder.  On VA examination in February 
1993, the veteran reported that she was called to active duty 
for Desert Storm.  She stated that she felt frightened and 
overwhelmed and was convinced that she would be unable to 
perform.  She related that she was told that she would be 80 
miles from Kuwait and that since she was an E-3, she would be 
required to remove her gas mask before others, which 
frightened her enormously.  She stated that upon her arrival 
she was overwhelmed with thoughts of chemical warfare.  She 
stated that she had an increased startle response and 
difficulty concentrating at work.  Examination revealed that 
she was appropriate, clear and coherent.  Her affect was 
slightly constricted, but appropriate to situation and 
ideation.  Her mood was depressed.  She was oriented in three 
spheres.  Memory was intact.  The diagnosis was PTSD.

The additional evidence received since the December 1993 
decision of the RO consists of a counseling center report 
from an Air Force facility dated in December 1993.  It was 
reported that the veteran put high expectations on herself 
and that she had trouble asserting herself with her husband.  
Her mood was dysphoric.  The diagnosis was major depression, 
single episode, moderate.  

On VA examination in December 1997 the veteran complained of 
nightmares of being molested.  She stated that she had some 
marital difficulties in 1993, which led to an episode of 
counseling.  She reported depression, isolation, a desire to 
stay in bed and a desire to eat excessively.  She reported 
that she commonly had feelings of inadequacy.  Examination 
revealed that her speech was low in volume and mostly 
responsive rather than spontaneous.  She was alert and 
oriented.  Attention and concentration were good.  Memory was 
good.  Thought process was logical and goal directed.  Mood 
was depressed.  Affect appeared moderately depressed and also 
pleasant.  The diagnosis was recurrent major depression 
disorder, without psychotic features.  The examiner noted 
that the veteran's symptoms were better explained by a 
diagnosis of major depression because of the lack of known 
stressors and because of the lack of symptoms of hyper-
arousal.  The examiner also noted that the veteran lacked the 
required number of avoidance symptoms.  The examiner 
concluded that the veteran's depression appeared to have had 
its onset in 1992.

In view of the additional evidence received since the 1993 RO 
decision, it is clear that the veteran does not have PTSD.  
Additionally, the evidence shows that the depressive disorder 
that she does have did not begin until after service.  
Accordingly, the Board concludes that the veteran has not 
provided new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, 
including PTSD, in this case.  


Entitlement to Service Connection
For a Heart Disorder

Service medical records do not reveal any evidence of 
cardiovascular disease.  At the time of her separation 
examination in March 1991, the veteran reported that she had 
had high blood pressure in the past, but the reported blood 
pressure reading was 128/80 and pulse was 80.  On examination 
in July 1992, a blood pressure reading of 138/92 was 
reported.  On VA examination in March 1993, it was reported 
that there were no cardiovascular abnormalities.  Heart 
sounds were normal, there were no murmurs or gallops and 
peripheral pulsus were normal.  Pulse was 70 and blood 
pressure was 140/90.  The veteran indicated that she was 
aware of having a mild elevation of her blood pressure since 
the time of her current pregnancy.  She reported that she did 
not have that problem during a previous pregnancy.  

On VA examination in December 1997 the veteran complained of 
pain in the center of the chest and upper chest.  It hurt to 
breathe and overexertion caused chest pain.  There was no 
radiation.  She also reported episodes of heart flutter four 
to five times a month and circulation problems associated 
with numbness.  Examination revealed that blood pressure was 
133/67.  Heart rhythm was regular without murmur, gallop or 
rub.  Chest x-ray and electrocardiogram were normal.  A 24 
hour Holter monitor revealed sinus rhythm with sinus 
tachycardia and sinus arrhythmia.  There were rare premature 
atrial beats and premature ventricular beats.  The heart rate 
ranged from a minimum of 56 to a maximum of 156.  An exercise 
stress test to 87 percent of predicated maximal heart rate 
was terminated due to shortness of breath.  There were no 
significant changes noted.  

To establish entitlement to service connection for a heart 
disorder the veteran must show that a heart disorder was 
incurred or aggravated in service or that it had its onset to 
a degree of 10 percent within one year after separation from 
service so as to satisfy the requirement for presumption of 
service incurrence.  38 U.S.C.A. §§ 1101(3), 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
While hypertensive blood pressure readings were reported in 
July 1992 and March 1993, hypertension has not been diagnosed 
and the veteran's blood pressure was normal on VA examination 
in December 1997.  The only cardiovascular abnormalities 
found on that examination were tachycardia and arrhythmia.  
Since the earliest medical evidence of the onset of 
tachycardia and arrhythmia is more than six years after the 
veteran's separation from her last period of service, and 
since she has presented no medical evidence of a nexus 
between her tachycardia and arrhythmia and any incident of 
service, the Board finds that her claim in that regard is not 
well-grounded.  


Entitlement to Service Connection 
For a Disorder Manifested by Joint Pain

Service medical records do not reveal any evidence of a 
disorder resulting in joint pain and no complaints or 
findings of joint pain were reported on separation 
examination in March 1991.  There was no reference to a 
disorder resulting in joint pain on examination in July 1992.  
On VA examination in March 1993, the veteran complained of 
stiffness of her joints.  Examination revealed no evidence of 
abnormalities of the musculoskeletal system.  

On VA examination in December 1997, the veteran complained of 
joint stiffness in her knees, hips, elbows and shoulders.  
She reported that she could see swelling.  She indicated that 
she had stiffness in the morning and that it went away by the 
afternoon.  Range of motion of the knees was from zero 
degrees to 150 degrees without visible discomfort on full 
flexion or swelling.  There was mild crepitus in the right 
and minimal crepitus in the left knee.  Range of motion of 
the shoulders was to 150 degrees abduction, 100 degrees 
external rotation and 120 degrees internal rotation.  Range 
of motion of the elbows was from 35 degrees to 180 degrees.  
Range of motion of the wrists was from 60 degrees 
dorsiflexion to 80 degrees palmar flexion.  Range of motion 
of the hips was from 70 degrees to 180 degrees extension with 
80 degrees external rotation and 15 degrees internal 
rotation.  All motions were without visible pain on extremes 
of motion.  The diagnosis was joint stiffness without 
physical findings.  

Pain is a symptom, not a disease or injury for which service 
connection can be granted.  The only objective clinical 
finding reported in relation to the veteran's joints in this 
case is crepitus of the knees.  Since the earliest medical 
evidence of the onset of that crepitus is more than seven 
years after the veteran's separation from her last period of 
service, and since she has presented no medical evidence of a 
nexus between a present disorder causing joint pain and any 
incident of service, the Board finds that her claim in that 
regard is not well-grounded.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for bronchitis and reactive airway 
disease is reopened.  

Entitlement to service connection for bronchitis and reactive 
airway disease is denied.  

New and material evidence not having been submitted to reopen 
the claim for service connection for eczema, the appeal as to 
that issue is denied.  

Entitlement to service connection for acne and folliculitis 
is denied.  

New and material evidence not having been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder, including PTSD, the appeal as to that issue is 
denied.  

Entitlement to service connection for a heart disorder is 
denied.  


Entitlement to service connection for a disorder manifested 
by joint pain is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

